Title: From George Washington to Brigadier General Samuel Holden Parsons, 16 January 1778
From: Washington, George
To: Parsons, Samuel Holden



Sir
Valley forge January 16 1778

Three days ago I received your favor of the 2⟨9th⟩ Ulto. I had heard before of Colo. Webbs misfortune through various channels and by Letter from himself; and hav⟨ing⟩ written to him fully upon his request to be exchan⟨ged,⟩ it is unnecessa[r]y to enlarge upon the subject. I shall therefore briefly observe, that I could not consent to it, without doing injury to the Officers who have been much longer in captivity, and subjecting myself to a charge of injustice and partiality.
I am sorry to find you have thoughts of leaving the Army. I hope you will consider the matter well and the consequences which such a procedure may involve. Besides the loss of your own services, the example might have a disagreable influence on other Officers. The discontent prevailing in the Army from various causes has become but too prevalent, and I fear unless some measures can be adopted to render the situation of the Officers more comfortable than what it has been for some time past, that it will increase. The depreciation of our Money—the difficulty of procu⟨ring⟩ necessaries and the exorbitant prices they are oblig⟨ed⟩ to pay for ’em, when they can be had, are among ⟨the⟩ causes of disatisfaction. Whatever your determination may be, I am persuaded you will not remain a⟨n⟩ idle Spectator, or be wanting in your exertions to promo⟨te⟩ the Cause. If you persevere in your wishes to ⟨r⟩etire, you must apply to Congress, as they only can give you permission.
I wrote some days ago to Govr Trumbul ⟨r⟩especting the deficiency in the Quotas of men which ⟨o⟩ught to be furnished by the States, and of the necessity ⟨of fi⟩lling them. From the polite and obligeing attenti⟨on⟩ which the State of Connecticut have ever had to my representations and their earnest desire to promote the service, I am encouraged to hope, that they will pursue every measure in their power that will contribute to that end. While you are ⟨at⟩ Hartford you will do well to throw your weig⟨ht in⟩to the Scale, being persuaded that our Success⟨es the⟩ next Campaign will depend much upon o⟨ur ea⟩rly operations, and on our taking the Field with ⟨a⟩ respectable force. I am Dr Sir with esteem & regard Yr Most Obedt servt

Go: Washington

